DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehmer (US 2017/0096999) in view of Hall et al. (US 2015/0275582).
 	Regarding claim 1, Dehmer discloses a fluid pump 200 Fig. 4 for pumping fluid in a sample separation device 140, the fluid pump comprising a pump body device 210, 240; a piston 218 arranged for conveying fluid in a reciprocal manner in the pump body device; a seal 
 	Regarding claim 3, the combination discloses wherein the seal 230 is formed to be arranged, in operation of the fluid pump 200, at least temporarily and/or at least partially, in a gap between the supporting body 250 and the piston 218. 	Regarding claim 4, the combination discloses wherein at least a first surface section of the piston 218, which is, in operation of the fluid pump 200, at least temporarily in touching contact with the supporting body 250, comprises a hardening coating (a polycrystalline diamond coating of Hall et al.).

 	Regarding claim 7, the combination discloses wherein at least a second surface section of the piston 218, which is, in operation of the fluid pump 200, at least partially in touching contact with the seal 230, is capable of being thermally highly conductive in a range of at least 200 W/mK.  
	Regarding claim 8, the combination discloses wherein at least a second surface section of the supporting body 250 which is, in operation of the fluid pump 200 at least temporarily in touching contact with the seal 230 is capable of being thermally highly conductive, and in particular has a thermal conductivity of at least 200 W/mK. 	
 	Regarding claim 9, the combination discloses wherein the first surface section of the piston 218 and second surface section of the piston are formed by the hardening coating (complimentary surfaces polycrystalline diamond coating of Hall et al.).
 	Regarding claim 10, the combination discloses wherein the hardened first surface section of the supporting body 250 and the thermally highly conductive second surface section of the supporting body are formed by the coating (complimentary surfaces polycrystalline diamond coating of Hall et al.). 	Regarding claim 11, the combination discloses wherein the seal 230 surrounds the 
 	Regarding claim 12, the combination discloses an elastic assembly part 314 arranged at least partially in a hollow space between an inner sealing lip and an outer sealing lip of the lip area 231, wherein the inner sealing lip and the outer sealing lip are arranged opposite to each other. 	Regarding claim 13, the combination discloses wherein the supporting body 250 is formed as a supporting ring that surrounds the piston 218 annularly.
 	Regarding claim 14, the combination fails to explicitly disclose wherein the supporting body and the piston are arranged such that they have a maximum distance in a range between 10 um and 200 um.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify maximum distance range to any number of ranges (i.e. 10 um and 200um) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 15, the combination discloses wherein the pump body device comprises a first housing part 210 having a fluid conveying space 220 in fluid connection with a fluid intake 221 and a fluid outlet 222, and a second housing part 240 for receiving the supporting body 250, wherein the first housing part and the second housing part 240 are formed with a sealing arranged therebetween to be connectable with each other pressure-resistantly and fluid-resistantly.

polyetherketoneetherketoneketone; wherein the piston 218 has comprises at least one material selected from the group consisting of: zirconium oxide; sapphire; hard metal; and silicon carbide; wherein at least one of the supporting body and or the piston has a coating of diamond on a hard metal body (polycrystalline diamond coating of Hall et al.).  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a various materials well known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 17, the combination discloses wherein the fluid pump 200 is formed as a high-pressure pump for pumping a mobile phase as a fluid to a separation device of the sample separation device 140 for separating different fractions of a fluidic sample being in the mobile phase (para 0017).
 	Regarding claim 18, the combination discloses wherein the bearing 250 is a radial bearing.
 	Regarding claim 19, the combination discloses wherein the supporting body 250 is configured as a radial bearing, which holds a gap between the supporting body and a piston surface and enables a piston surface of the piston 218 to get in a permanent or at least 
 	Regarding claim 20, the combination discloses a sample separation device 140 for separating in fractions a fluidic sample in a mobile phase, the sample separation device comprising the fluid pump 200, configured for driving the mobile phase and the fluidic sample through the sample separation device: and a separation device downstream of the fluid pump for separating the different fractions of the fluidic sample in the mobile phase.
 	Regarding claim 22, the combination discloses wherein a method for manufacturing a fluid pump 200 for pumping fluid in a sample separation device, the method comprising: arranging a piston 218 in a reciprocal manner for conveying fluid in a pump body device; arranging a seal 230 in contact with, and fluid-sealingly between, the pump body device and the piston; providing a supporting body 250, which is coupled to and supports the seal: and, arranging the supporting body at the pump body device, such that the supporting body forms a stationary bearing for the piston, wherein the supporting body comprises a coating of selected from the group consisting of: diamond; polycrystalline diamond: and smoothed polycrystalline diamond (polycrystalline diamond coating of Hall et al.).

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. Applicant argues that the combination of Dehmer and Hall fails to teach, suggest, or provide motivation or any other form of guidance for a fluid pump that has “a supporting body” for a seal that is configured as “a stationary bearing for the piston” and further has “a coating” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that Dehmer and Hall fail to teach, suggest, or provide motivation or any other form of guidance for a fluid pump that has “a supporting body” for a seal that is configured as “a stationary bearing for the piston” and further has “a coating” of the type specified in claim 1, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Dehmer discloses a fluid pump that has a supporting body 250 for a seal 230 that is configured as a stationary bearing for the piston (contained within the cap 240, Also see Para. 0024).  Hall teaches seal assemblies formed by a pair of opposing surfaces capable of moving relative to each other that incorporate polycrystalline diamond surfaces.  It is this teaching that is being applied to Dehmer.  Dehmer already disclose all the other features required by the claims.
 	Applicant further argues that the Dehmer reference does not teach or suggest that the cap ring 250 “form[s] stationary bearing for the piston” as recited in claim 1, and does not specify a material composition for the cap ring 250.  The Examiner disagrees.  The Dehmer 
 	Applicant further argues that one of ordinarily skill in the art working in the field of “fluid pump[s] for pumping fluid in a sample separation device” would not consult disclosures in the field of downhole drilling.  This is not persuasive, since the Hall reference relates to dynamic seal assemblies formed by a pair of opposing surfaces capable of moving relative to each other that may be useful in a variety of applications and is not limited to downhole drill pipes.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EUGENE G BYRD/Primary Examiner, Art Unit 3675